               Case 2:16-cv-00064-JAD-PAL Document 135 Filed 06/11/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 William Soto,                                              Case No.: 2:16-cv-00064-JAD-PAL

 4              Plaintiff                                       Order Denying Motion to Seal

 5 v.                                                                    [ECF No. 134]

 6 Aria Resort and Casino, LLC, et al.,

 7              Defendants

 8             Defendant Melanie Saljougui moves to seal the entire record of this case to protect her

 9 image as a real estate agent. 1 But Saljougui specifies no legal basis to warrant sealing of the

10 public record. 2 Because Saljougui has not sufficiently articulated compelling reasons to

11 overcome the strong presumption of the public’s right to access court records, I deny her motion

12 to seal.

13                                               Background

14             William Soto was fired from his job as a security officer at the Aria Resort and Casino

15 after an internal investigation revealed that he was extorting a patron, Saljougui, for money in

16 exchange for his promise not to have her arrested for trespass. 3 Soto sued Saljougui, Aria, and

17 the Aria employees involved in the investigation, claiming that their accusations were false and

18 defamatory, interfered with his employment relationship, and violated Nevada’s anti-wiretapping

19 law. 4 The case ended with summary judgment against Soto.5 Saljougui now moves to seal the

20
     1
21       ECF No. 134 (motion to seal).
     2
         Id.
22   3
         ECF No. 110 (order granting defendants’ motion summary judgment).
23   4
         Id.
     5
         Id.
              Case 2:16-cv-00064-JAD-PAL Document 135 Filed 06/11/20 Page 2 of 3



 1 judicial record of this case because she claims that it has hurt her real estate practice. 6 The

 2 motion is unopposed.

 3                                                 Discussion

 4 A.          Standard for sealing judicial records

 5             “The public has a ‘general right to inspect and copy public records and documents

 6 including judicial records and documents.’” 7 “Although the common law right of access is not

 7 absolute, ‘[courts] start with a strong presumption in favor of access to court records.’” 8 “A

 8 party seeking to seal judicial records can overcome the strong presumption of access by

 9 providing ‘sufficiently compelling reasons’ that override the public policies favoring

10 disclosure.” 9 “When ruling on a motion to seal court records, the district court must balance the

11 competing interests of the public and the party seeking to seal judicial records.” 10 “To seal the

12 records, the district court must articulate a factual basis for each compelling reason to seal[,]

13 [which] must continue to exist to keep judicial records sealed.” 11

14             Saljougui’s request to seal the judicial record does not meet the “sufficiently compelling

15 reasons” standard. Saljougui’s argument that the entire case should be sealed because it has

16 harmed her as a real estate agent is not supported by any legal standard. Nor is it supported by

17 any details about how the case has harmed her besides “unfairly and negatively affect[ing] her

18

19
     6
         ECF No. 134.
20
     7
     In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir.
21 2012) (quoting Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 597 (1978)).
   8
     Id. (quoting Foltz v. St. Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).
22 9
     Id. (quoting Foltz, 331 F.3d at 1135).
23   10
          Id. (citing Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)).
     11
          Id. (citing Kamakana, 447 F.3d at 1179; Foltz, 331 F.3d at 1136).

                                                        2
             Case 2:16-cv-00064-JAD-PAL Document 135 Filed 06/11/20 Page 3 of 3



 1 name.” 12 Saljougui’s conclusory allegation does not rise to the level of a “sufficiently

 2 compelling reason” that would overcome the strong presumption of the public’s right to access

 3 the court records. Because Saljougui has not met her burden, her broad request to seal this case

 4 is denied.

 5                                             Conclusion

 6            IT IS THEREFORE ORDERED that Saljougui’s motion to seal the entire case [ECF No.

 7 134] is DENIED without prejudice to her ability to reurge her requests in a fully supported

 8 motion.

 9            Dated: June 10, 2020

10                                                        ___________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22

23
     12
          ECF No. 134.

                                                    3
